DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 25 August 2022 is acknowledged.
Claims 7 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2022.
Although Applicant indicates ALL claims to be within the elected species, this is not consistent with the details of the claims in relation to each of the three identified species. In particular, claim 7 (the second independent claim) recites details of members “slidable along” and locking elements which are each found in the description of Figure 4 but are not part of elected species A/Figures 1 + 2 which include sensor elements “slidable within” a flexible spine and a rigid member. Likewise, claim 14 (the third independent claim) recites sources affixed to the flexible spine consistent with the description of Figures 5 and 6, but again in contrast to the elements of the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the relationship between the “flexible spine” and the “flexible member” is unclear in that there is no indication of the structure of the spine element that permits the member to be “accommodated within” or to “move along” it. Examiner notes that claim 2 appears to define aspects of the relation that are lacking in claim 1. Additionally, it is unclear what structure of a “rigid member” is configured to “move” the flexible member elements, and further, any flexing of the spine would have the effect of changing the relative distance of the light source and detector elements without an action on the part of a rigid element, such that it would be unclear when a relative movement is responsive to the general flexing motion and when it was a result of the rigid member acting to “move” the elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rall et al. (USPGPub 2005/0033130). Rall et al. (Figures 1 - 3) teach an optical sensor including light source and detector elements (15, 20) attached to a flexible member (spring star/spring arms), the sensor structure within a shell (12). An attachment zone of hard plastic (3), in use, causes the sensor to be attached to the foetus (paragraphs [0041] - [0046]) such that movements of the flexible portions occurs and the relative position of the emitter and detector is adjusted. As seen in Figure 2, the curvature of the structure defines an internal cavity. Further, the light source, is configured to receive power through the cable 18; the power may be varied either by operator or automatic control without requiring modification to the disclosed structure of Rall et al., since without positively claiming elements for implementing the power control, this is merely drawn to an intended use of the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rall et al. as applied to claim 5 above, further in view of Kumar et al. (USPN 6,416,471). Rall et al. teaches all of the features of the claimed invention except that the sensor includes a flexible circuit in electrical communication with at least one of the light source and the detector. Kumar et al.  teaches that data collection and transmission of ECG and oximetry information can be implemented in a wireless configuration (as an alternative to a wired configuration) by including the processing and telemetry elements on the sensor (column 9, line 1 - column 10, line2). It would have been within the skill level of the art before the effective filing date of the instant application to have modified Rall et al. to use a wireless communication arrangement, as taught by Kumar et al., for the wired connection, since Kumar et al. teach that these are art recognized alternate embodiments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al. (USPN 9,226,703) teach an optical sensor holder including adjustable positioning between elements of the holder (Figure 3). Keller et al. (USPN 7,120,481) teach emitter and detector elements in a flexible member (Figures 1, 5, 7), wherein at least the embodiment of Figure 5 includes the elements in relation to a catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791